Case 8:18-cv-02869-VMC-CPT Document 36 Filed 02/26/19 Page 1 of 5 PageID 480




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

   CAYMAN SECURITIES CLEARING
   AND TRADING LTD., THE HURRY
   FAMILY REVOCABLE TRUST,
   SCOTTSDALE CAPITAL ADVISORS
   CORPORATION, and ALPINE
   SECURITIES CORPORATION,

                      Plaintiffs,

   v.                                Case No. 8:18-cv-2869-T-33CPT

   CHRISTOPHER FRANKEL,

                  Defendant.
   ______________________________/
                                    ORDER
         This matter comes before the Court upon consideration of

   Plaintiffs    Cayman   Securities      Clearing   and   Trading   Ltd.,

   Scottsdale Capital Advisors, Alpine Securities Corporation,

   and the Hurry Family Revocable Trust’s Motion for Leave to

   File First Amended Complaint (Doc. # 34), filed on February

   11,   2019.   Defendant     Christopher     Frankel     responded    in

   opposition on February 25, 2019. (Doc. # 35). For the reasons

   that follow, the Motion is granted.

   I.    Background

         On November 21, 2018, Plaintiffs initiated this action

   against Frankel for breach of contract and common law unfair

   competition, as well as for violations of the Defend Trade



                                      1
Case 8:18-cv-02869-VMC-CPT Document 36 Filed 02/26/19 Page 2 of 5 PageID 481




   Secrets    Act,      Florida’s   Uniform    Trade       Secrets    Act,    and

   Florida’s Deceptive and Unfair Trade Practices Act. (Doc. #

   1). According to Plaintiffs, Frankel — a former CEO and

   consultant      to     Alpine    Securities       —     entered     into     a

   nondisclosure        agreement   with     Plaintiffs,      which    Frankel

   breached after the parties’ business relationship ended. (Id.

   at ¶ 13). Frankel filed his answer, affirmative defenses, and

   counterclaim on December 17, 2018. (Doc. # 14). Subsequently,

   the Court entered its Case Management and Scheduling Order,

   which set the deadline to amend pleadings as February 15,

   2019, and the parties began the discovery process. (Doc. #

   29).

          After being served document requests and interrogatories

   by   Frankel,     Plaintiffs     discovered      that    the    parties    had

   entered into a second nondisclosure agreement that superseded

   the original nondisclosure agreement. (Doc. # 34 at 2). As a

   result, on February 11, 2019, Plaintiffs filed the instant

   Motion for Leave to File First Amended Complaint, arguing

   Cayman Securities and the Hurry Trust’s breach of contract

   claims are based on the original nondisclosure agreement,

   while Alpine Securities and Scottsdale Capital’s breach of

   contract    claims     are   based   on    the    second       nondisclosure

   agreement. (Id.).


                                        2
Case 8:18-cv-02869-VMC-CPT Document 36 Filed 02/26/19 Page 3 of 5 PageID 482




   II.   Discussion

         Federal Rule of Civil Procedure 15(a)(2) states “a party

   may amend its pleading only with the opposing party’s written

   consent or the court’s leave. The court should freely give

   leave when justice so requires.” Still, this Court need not

   “allow an amendment (1) where there has been undue delay, bad

   faith,     dilatory     motive,     or      repeated    failure     to     cure

   deficiencies    by    amendments     previously        allowed;   (2)     where

   allowing    amendment       would   cause      undue    prejudice    to     the

   opposing party; or (3) where amendment would be futile.”

   Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001).

         Plaintiffs argue the amendment is appropriate “to ensure

   that the proper parties are seeking to enforce the proper

   written agreements.” (Doc. # 34 at 2). Plaintiffs contend

   there has been no undue delay or improper motive because they

   were unaware of the second nondisclosure agreement until they

   began reviewing their documents. (Id. at 3). In support,

   Plaintiffs offer the declaration of their attorney stating

   the same. (Doc. # 34-1). Plaintiffs also insist the amendment

   would not be futile and would not cause undue prejudice to

   Frankel. (Doc. # 34 at 3).

         In response, Frankel argues Plaintiffs’ Motion should be

   denied   because      the   proposed       amended   complaint,     like    the


                                          3
Case 8:18-cv-02869-VMC-CPT Document 36 Filed 02/26/19 Page 4 of 5 PageID 483




   initial   complaint,       “allege[s]      no    facts,     only    conclusory

   allegations of misappropriation.” (Doc. # 35 at 2). Instead,

   “[P]laintiffs should be required to file an amended complaint

   which pleads facts showing that they have viable, plausible

   claims.” (Id. at 7).

          If Frankel believes Plaintiffs have failed to state a

   claim, Frankel should file an appropriate motion – supported

   by a memorandum of legal authority — under the Federal Rules

   of Civil Procedure. Likewise, regarding Frankel’s arguments

   on Plaintiffs’ conduct during discovery, Frankel should file

   an appropriate motion if he believes Plaintiffs have failed

   to sufficiently respond to his discovery requests.

          Given    Rule    15’s     liberal    policy       toward    amendment,

   Plaintiff’s     Motion     for   Leave     is    granted.    Plaintiffs      are

   permitted to file the amended complaint attached to their

   Motion as a separate pleading by February 28, 2019.

          Accordingly, it is

          ORDERED, ADJUDGED, and DECREED:

          Plaintiffs Cayman Securities Clearing and Trading Ltd.,

   Scottsdale Capital Advisors, Alpine Securities Corporation,

   and the Hurry Family Revocable Trust’s Motion for Leave to

   File    First    Amended    Complaint       (Doc.    #    34)     is    GRANTED.

   Plaintiffs      are    permitted    to    file    the    amended       complaint


                                         4
Case 8:18-cv-02869-VMC-CPT Document 36 Filed 02/26/19 Page 5 of 5 PageID 484




   attached to their Motion as a separate pleading by February

   28, 2019.

         DONE and ORDERED in Chambers, in Tampa, Florida, this

   26th day of February, 2019.




                                     5
